The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on March 29, 2021, in which claims 1-20 were presented for examination.

Status of Claims
Claims 1-20 are pending in the application, of which claims 1, 13 and 19 are in independent form and these claims (1-20) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is June 30, 2020.  
 
Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 3/29/2021, on 6/7/2021, on 9/15/2021 and on 10/26/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Specification
The disclosure is objected to because of the following informalities: 
para [0001], lines 8-9, “This results in components of the shared space may becoming disabled or inoperable”, suggestion: --This results in components of the shared space .  
para [0013], line 4, “within in each space”, suggestion: --within --.

Appropriate correction is required.

Claim Objections
Claims 3, 4, 8, and 13-20 are objected to because of the following informalities: 
Claims 3, line 1, “rollout” should read --roll-out-- to be consistent with claim 2.
Claim 8, line 2, “comprises a identifying a second”, suggestion: --comprises identifying second--.  
Claim 13, line 13, “coordinating” should be –coordinate-- to be consistent with other clauses.
Claim 14, line 3, “rollout” should read --roll-out-- to be consistent with that in line 2.
Claim 16, lines 1-2, “comprises a identifying a second”, suggestion: --comprises identifying second--.  
Claim 18, line 3, “the machine learning engine” lacks proper antecedent basis.
Claim 19, line 11, “coordinating” should be --coordinate-- to be consistent with other clauses.

.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 USC 101 because the claimed inventions are directed to non-statutory matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims recite “A tangible, computer-readable storage medium…”.  Applicant’s disclosure (e.g. spec para [0024]) does not specifically limit the “computer-readable storage medium" to only non-transitory storage medium.  Since the disclosure does not specifically limit the medium to be non-transitory, the context of the medium as used in the claim would fairly suggest to one of ordinary skills in the art that the medium could be signals, propagation or transmission media or any other type of transitory medium.  Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, 11-13, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by COUTER (WO 2014172678 A1, hereinafter, “COUTER”, cited from international search report filed 9/15/2021).

Regarding claim 1, COUTER anticipates A device-implemented method for providing managed services, comprising: 
Determining each managed device of a plurality of managed devices available in a shared space (para [0017]); 
determining health data for the shared space (para [0017]), wherein the health data describes properties of each managed device of the plurality of managed devices, the health data comprising update information, performance information, configuration information, and security information (para [0020]); 
identifying a problem with at least one of the plurality of managed devices, the problem being identifiable based on analysis of the health data for the shared space (para [0017, 0021, 0033]); and 
Coordinating operational maintenance for the at least one of the plurality of managed devices to alleviate the problem (para [0021]), wherein coordinating operational maintenance comprises performing at least two of a software update, a configuration change, and uninstalling software (para [0025]).

Regarding claim 9, COUTER anticipates The device-implemented method of claim 1, further anticipates wherein determining the health data for the shared space comprises analyzing hardware signals from each of the plurality of managed devices (para [0017, 0021]).

Regarding claim 11, COUTER anticipates The device-implemented method of claim 1, further anticipates wherein the operational maintenance comprises maintaining an operational configuration for each managed device of the plurality of managed devices (para [0013], “…automatically obtain network configuration parameters…”).

Regarding claim 12, COUTER anticipates the device-implemented method of claim 1, further anticipates wherein operational maintenance comprises maintaining security settings for each managed device of the plurality of managed devices (para [0018]).

Regarding claim 13, it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 13. Note that, COUTER anticipates A management services system to provide operational maintenance, the system comprising: -28-408201-US-NP 
A network interface to receive health data from a monitored system comprising a plurality of managed devices available in a shared space; and 
One or more processing devices configured to (Fig. 1).

Regarding claim 19, it is directed to a tangible, computer-readable storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 19. Note that, COUTER anticipates a tangible, computer-readable storage medium comprising instructions that, in response to an execution by a processor, cause the processor to (Fig. 1).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 2-8, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of O'Brien et al (US 20100100965 A1, hereinafter, “O'Brien” cited from IDS filed 9/15/2021).

Regarding claim 2, COUTER anticipates The device-implemented method of claim 1, but does not explicitly teach wherein coordinating operational maintenance comprises applying updates to the plurality of managed devices via a staged roll- out.
O'Brien teaches 
wherein coordinating operational maintenance comprises applying updates to the plurality of managed devices via a staged roll- out (para [0023], “…In response to the identification, remediation module 124 generates remediations 120 for the associated asset 106 and adds remediation 120 to remediation task list 118. When desired, remediation module 124 combines or bundles one or more remediations 120 of the associated remediation task list 118 into one update package. The bundled remediations 120 are then communicated to the one or more appropriate assets 106 at any time and, as appropriate, automatically installed.” wherein bundles one or more remediations reads on staged roll-out).
COUTER and O'Brien are analogous art because both deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of COUTER and O'Brien before him/her before the effective filing date of the claimed invention, to incorporate the features of O'Brien into COUTER because O'Brien’s teaching provides techniques for automatically identifying vulnerabilities and automatically generating remediations (O'Brien, para [0004]).

Regarding claim 3, COUTER as modified by O'Brien teaches The device-implemented method of claim 2, O'Brien further teaches wherein the staged rollout comprises assigning subsets of the plurality of managed devices to different rings and performing the operational maintenance on one ring at a time (“Based, at least in part, on asset profile 116, remediation task list 118 associates remediations 120 to a specific asset 106 and/or group of assets 106.” para [0018], wherein the specific group of assets read on a ring and the assets read on managed devices. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 4, COUTER as modified by O'Brien teaches The device-implemented method of claim 3, O'Brien further teaches wherein the rings comprise a staging ring, a general ring, and an executive ring (para [0023], “…The bundled remediations 120 are then communicated to the one or more appropriate assets 106 at any time and, as appropriate, automatically installed.” wherein the one or more appropriate assets read on a general ring. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 5, COUTER anticipates The device-implemented method of claim 1, but does not explicitly teach wherein coordinating operational maintenance comprises determining a risk assessment of the operational maintenance.
O'Brien teaches 
wherein coordinating operational maintenance comprises determining a risk assessment of the operational maintenance (para [0018], “…In addition, remediation task list 118 may include one or more of the following: a name or identifier of a vulnerability, a description of a vulnerability, a vulnerability type, a vulnerability risk rating, a vulnerability indicator, an overall vulnerability risk rating of an asset 106,…” wherein the remediation reads on operational maintenance. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 6, COUTER anticipates The device-implemented method of claim 1, but does not explicitly teach wherein coordinating operational maintenance comprises identifying a first common task to be performed on more than one of the plurality of managed devices.

wherein coordinating operational maintenance comprises identifying a first common task to be performed on more than one of the plurality of managed devices (para [0023], “…The bundled remediations 120 are then communicated to the one or more appropriate assets 106 at any time and, as appropriate, automatically installed.” wherein the assets read on managed devices. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 7, COUTER as modified by O'Brien teaches The device-implemented method of claim 6, COUTER  further teaches wherein the first common task is performed for each one of the plurality of managed devices (para [0021], wherein tracking the health of the entire infrastructure is the first common task performed for each one of the plurality of managed devices. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 8, COUTER as modified by O'Brien teaches The device-implemented method of claim 6, O'Brien further teaches wherein coordinating operational maintenance comprises a identifying a second common task to be performed on the more than one of the plurality of managed devices, and wherein the first common task and the second common task are combined into a blended task (para [0036], “…Once identified, remediation module 124 bundles the identified remediations 120 into a single executable at step 578 and transmits the executable to the associated asset 106 at step 580.” wherein each remediation reads on a common task and the bundle reads on a blended task. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 10, COUTER anticipates The device-implemented method of claim 1, but does not explicitly teach wherein the update information for each managed device identifies a particular update version executing on the managed device. 
O'Brien teaches
wherein the update information for each managed device identifies a particular update version executing on the managed device (para [0023], “In one aspect of operation, agent 110 transmits configuration information identifying an asset 106, components of asset 106, and/or other configuration settings or software, or library, or firmware versions of asset 106 to inventory module 122…” For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 14, it recites same features as claims 2 and 3, and is rejected for the same reason.

Regarding claim 15, it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 16, it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 20, COUTER anticipates The tangible, computer-readable storage medium of claim 19, but does not explicitly teach wherein coordinating operation maintenance comprises identifying a combination of remediation tasks to be performed on two or more of the managed devices.
O'Brien further teaches 
wherein coordinating operation maintenance comprises identifying a combination of remediation tasks to be performed on two or more of the managed devices (para [0036], “…Once identified, remediation module 124 bundles the identified remediations 120 into a single executable at step 578 and transmits the executable to the associated asset 106 at step 580.” For motivation to combine, please refer to office action regarding claim 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of CELLA et al (US 20200348662 A1, hereinafter, “CELLA”).

Regarding claim 17, COUTER anticipates The system of claim 13, but does not explicitly teach wherein identifying the problem with at least one of the plurality of managed devices comprises inputting the health data to a machine learning engine.
CELLA teaches 
wherein identifying the problem with at least one of the plurality of managed devices comprises inputting the health data to a machine learning engine (para [1138], “…wherein the machine-based understanding is developed based by providing inputs to a deep learning machine, wherein the inputs comprise a plurality of streams of detection values for a plurality of bearings and a plurality of measured state values for the plurality of bearings; wherein the state of the at least one bearing is at least one of an operating state, a health state, a predicted lifetime state and a fault state.” wherein a deep learning machine reads on a machine learning engine).
COUTER and CELLA are analogous art because both deal with data processing systems.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of COUTER and CELLA before him/her before the effective filing date of the claimed invention, to incorporate the features of CELLA into COUTER because CELLA’s teaching provides improved methods and systems for processing information about industrial machines (CELLA, para [0016-0017]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of O'Brien as applied to claim 15, in further view of CELLA et al (US 20200348662 A1, hereinafter, “CELLA”).

Regarding claim 18, COUTER as modified by O'Brien teaches The system of claim 15, but does not explicitly teach wherein coordinating operational maintenance comprises performing one or more tasks on the monitored system, wherein the one or more tasks are remediation tasks output by the machine learning engine. 
CELLA 
wherein coordinating operational maintenance comprises performing one or more tasks on the monitored system, wherein the one or more tasks are remediation tasks output by the machine learning engine (para [4639], “In embodiments, an industrial machine predictive maintenance system may include an industrial machine data analysis facility that generates streams of industrial machine health monitoring data by applying machine learning to data representative of conditions of portions of industrial machines received via a data collection network. …. The system may further include a computerized maintenance management system (CMMS) that produces at least one of orders and requests for service and parts responsive to receiving the industrial machine service recommendations. …”).
The combination of COUTER and O'Brien along with CELLA are analogous art because all deal with data processing systems.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of COUTER, O'Brien and CELLA before him/her before the effective filing date of the claimed invention, to incorporate the features of CELLA into COUTER and O'Brien because CELLA’s teaching provides improved methods and systems for processing information about industrial machines (CELLA, para [0016-0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YUMBE et al is cited for teaching hospital support apparatus and operation method and operation program of hospital support apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192